IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


L.R.F.,                                    : No. 195 MAL 2017
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
D.W.F.,                                    :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.